Citation Nr: 1025523	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  01-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for a low back condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and R. F. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2000 and later rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In September 2002, the Board denied the claims.  In March 2004, 
the United States Court of Appeals for Veterans Claims 
(hereinafter: the Court) vacated the Board decision and remanded 
the case for action consistent with the Court's order.  Later, 
the Secretary for Veterans Affairs imposed a stay pending 
resolution of similar cases by the Court of Appeals for the 
Federal Circuit.  The stay was lifted in March 2008.  In August 
2008 and again in March 2010, the Board remanded the case for 
additional development

The Veteran testified before a Veteran's Law Judge who is no 
longer employed at the Board.  In June 2008, he declined a new 
hearing.

In response to a March 2010-issued supplemental statement of the 
case, the Veteran submitted a notice of disagreement 
(hereinafter: NOD) and requested appellate review of the issues 
discussed therein.  Because those issues were already on appeal, 
the NOD is moot.  

Service connection for depression or other acquired psychiatric 
disorder secondary to service-connected pain has been raised by 
the record, but has not been adjudicated.  The Board therefore 
refers this for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for painful residuals of a 
right calf laceration.  

2.  A diagnosis of lumbar spine arthritis has been given.

3.  Medical evidence that relates lumbar spine arthritis to 
service-connected right calf pains is not supported by a 
persuasive rationale.

4.  A diagnosis of right hip degenerative joint disease has been 
given. 

5.  Medical evidence that relates right hip degenerative joint 
disease to service-connected right calf pains is not supported by 
a persuasive rationale.

6.  Medical evidence that relates right knee degenerative disease 
and chronic regional pain syndrome of the right knee to service-
connected right calf pains is not supported by rationale.

7.  Medical evidence that dissociates right knee strain from 
service-connected right calf pains is supported by rationale.  

8.  Competent medical evidence associates left knee strain and 
chronic regional pain syndrome of the left knee to non-service-
connected causes.


CONCLUSIONS OF LAW

1.  The requirements for direct or secondary service connection 
for lumbar spine arthritis are not met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

2.  The requirements for direct or secondary service connection 
for right hip degenerative joint disease are not met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The requirements for direct or secondary service connection 
for right knee chronic regional pain syndrome, right knee 
degenerative disease, or right knee strain, are not met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  The requirements for direct or secondary service connection 
for left knee strain or left knee chronic regional pain syndrome 
are not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  VA must 
notify the claimant and his representative of any information and 
any medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for service-connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In a published Order of March 2004, the Court held that 
a May 2001 notice letter was inadequate and vacated a prior Board 
decision on that basis.  Since then, adequate notice was provided 
in an August 2008 notice letter, followed by re-adjudication of 
the claims.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA, 
SSA and private clinical records.  A hearing was provided before 
the undersigned Veterans Law Judge.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease will be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  This is the older version of the regulation.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
Because the claim was pending before the regulatory change was 
made, the Board will consider only the older version of 38 C.F.R. 
§ 3.310, as that version favors the Veteran.

The Veteran has claimed that a service-connected right calf 
injury has caused disability of the lumbar spine, the right hip, 
and of both knees.  His service treatment reports (hereinafter: 
STRs) reflect that in May 1971 he suffered a right calf 
laceration.  A 3 1/2-inch-long gash was sutured and healed.  In 
August 1971, he complained of calf pains.  He was discharged in 
November 1971 with a visible scar over the right calf.  A June 
1972 VA examination report mentions a non-tender scar, slightly 
raised, over the right calf muscle.  No impairment was found.  In 
July 1972, VA granted service connection for the scar.  

During an October 1998 VA examination, the Veteran reported a 
lengthy history of right calf pains.  The examiner found the scar 
tender to touch and found a positive Tinel's sign (distal 
tingling on percussion, Dorland's Illustrated Medical Dictionary 
1527 (28th ed. 1994)).  Pain radiated above and below the knee.  
Painful motion of the right knee was noted and the Veteran's gait 
was slightly antalgic.  The examiner opined that there was no 
evidence for "significant" right knee arthritis.  The diagnoses 
included neuroma of the right proximal calf scar.  VA granted a 
10 percent scar rating based on that examination. 

During a May 1999 VA scars examination, the Veteran reported back 
pains.  A May 1999 VA general medical compensation examination 
report contains diagnoses of chronic right knee arthralgia and 
bilateral dyesthesias of the lower extremities with weight 
bearing.  

In August 1999, a VA physician wrote a "to whom it may concern" 
letter that discusses degenerative joint disease of the right hip 
and right knee.  Other records in the form of 1999-dated VA out-
patient treatment reports note a complaint of bilateral lower 
extremity numbness and tingling.  

A May 1999 SSA disability determination report notes 
osteoarthritis of the right hip and right knee.  The left knee is 
not mentioned. 

In January 2000, private physician Dr. R. Martino wrote a letter 
stating, "He has degenerative joint disease here.  There is a 
possibility that it is service-connected."  The doctor did not 
specify what joint was affected.  

On March 4, 2000, VA performed a joints compensation examination 
of the Veteran and found bilateral knee discomfort at 120 degrees 
of flexion.  The Veteran reported that right knee pain was 
greater than left knee pain.  The physician offered diagnoses of 
continued symptoms following right calf laceration and [counter 
to the Veteran's specific complaint] left greater than right knee 
strain.  The physician opined that the etiology of the right hip 
and right knee pains is unknown, that the radiographs did not 
show the reported degenerative joint disease of the right hip and 
knee, and that therefore it is unlikely that the right hip or 
knee is related to the service-connected right calf laceration.  
The physician did not address the nature or etiology of any low 
back symptom or left knee symptom.  

In stark contrast to the March 4, 2000, VA opinion, a March 21, 
2000, VA housebound examination report reflects degenerative 
joint disease of the right hip and right knee and added that 
because of right-sided pains, the left side was beginning to have 
problems.  The doctor specifically wrote that the disorder was 
progressively getting worse. 

In October 2000, Dr. Martino determined the current low back, 
right hip, and right knee conditions are, in fact, related to the 
service-connected injury.  The doctor found that the in-service 
injury to the right calf had involved the knee joint. 

VA re-examined the Veteran in January 2001 and offered diagnoses 
of lumbosacral arthritis, but normal knees and hips.  The 
etiology of lumbosacral arthritis was not addressed.  The 
physician concluded that it is unlikely that knees (bilaterally) 
and right hip are related to the right calf disability on the 
basis that no right calf muscle disability was shown.  The 
physician found that bilateral knee pains and right hip pain were 
caused by low back arthritis.

In May 2002, the Veteran testified that he suffered a left tibia 
stress fracture during basic training and had left leg pain since 
1971.  He wore leg braces since 1999.  He testified that he could 
not recall a right knee injury during active service.  He 
testified that he had recurring right knee problems ever since 
the right calf injury.  Later in the hearing, he recalled 
treatment for right knee pains during active service.  He 
testified that left sided pains arose in the 1980s and back pains 
arose in the early 2000s and that when he walks he felt pain from 
the legs up the spine.   

In July 2002, M. Dennis, M.D., studied a 2000-dated magnetic 
resonance imaging report and found severe stenosis at L4-5, but 
opined that it was unlikely that there was any lumbar arthritis.  
Dr. Dennis did not address the etiology of the stenosis. 

In July 2008, a VA staff psychiatrist opined that chronic pain 
that began with an injury to the leg during active service had 
progressed to affect all [emphasis added] of the Veteran's limbs.  
The VA physician explained that there appeared to be a chronic 
regional pain syndrome with recurrent psychiatric disorders as 
well.  

In March 2009, a VA physician examined the Veteran and offered a 
diagnosis of mild right knee strain, unrelated to the calf 
condition.  The rationale is that there was no damage to the 
muscle or tendon or bone in the right calf area to cause any 
strain on the right knee.  Right knee X-rays showed small bone 
spurs anterior and posterior to the upper patella.  

An October 2009 VA MRI study showed disc bulging throughout the 
lumbar spine.  

Lumbar Spine Arthritis

From the facts above, it is clear that the lumbar spine is 
disabled.  A January 2001 VA diagnosis reflects a diagnosis of 
lumbosacral arthritis.  Two MRI studies show severe lumbar 
stenosis and disc bulging.  

Concerning the etiology of the current lumbar spine arthritis, in 
October 2000, Dr. Martino offered a favorable nexus opinion.  Dr. 
Martino's supporting rationale is that the right calf pains were 
getting progressively worse, traveling to the knee, the hip, and 
finally causing lumbosacral radiculitis.  Radiculitis is 
inflammation of a spinal nerve, Dorland's Illustrated Medical 
Dictionary 1404 (28th ed. 1994)).  

Dr. Martino's opinion is unpersuasive, as it is not supported by 
a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 
461 (1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).  Because the doctor has not 
explained how a calf injury could cause inflammation of a spinal 
nerve, the Board will accord no weight to the medical opinion.  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, the lay evidence may not be used to 
establish a diagnosis or etiology.  VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's etiology opinion in this matter is 
of little value because the determination involves a question 
that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Service connection, either direct or secondary to a calf scar, 
for lumbar spine arthritis must therefore be denied. 

Right Hip

In August 1999, a VA physician reported right hip degenerative 
joint disease, although in March 2000, another VA physician 
reported that X-rays did not show this condition.  Thus, there is 
medical controversy over right hip degenerative joint disease.  
The Board will resolve any doubt on the issue of a current right 
hip disability in favor of the Veteran because a VA physician has 
found degenerative joint disease.  Thus, the Board concludes that 
persuasive evidence of a current disorder, right hip degenerative 
joint disease, has been submitted. 

Concerning the etiology of right hip joint degenerative disease, 
the March 2000 VA examination report states that the etiology of 
hip pain is unknown.  Although the physician dissociated the 
right hip pains from the service-connected right calf laceration, 
the basis is that no current right hip disability exists.  To the 
extent that a right hip disability is shown, the negative nexus 
opinion is based on inaccurate facts and must be discarded as 
unpersuasive.  

In October 2000, Dr. Martino offered a favorable nexus opinion 
linking the right hip to the service-connected right calf 
laceration.  Dr. Martino's supporting rationale is that the right 
calf pains have affected the hip.  Dr. Martino's favorable nexus 
opinion is the only nexus opinion offered concerning the etiology 
of the right hip.  The medical opinion and rationale are 
unpersuasive, however.  See Nieves-Rodriguez, supra.  Dr. Martino 
did not explain how a right calf laceration could cause or 
aggravate the right hip.  If the Veteran had favored of the right 
lower extremity because of right calf pain, this would tend to 
preserve the right hip joint, rather than cause additional 
trauma.  Thus, the opinion will be accorded no weight.  

The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  However, the lay 
evidence may not be used to establish a diagnosis or etiology.  
38 C.F.R. § 3.159; Espiritu, Jandreau, supra.  The Veteran's 
etiology opinion in this matter is of little value because the 
determination involves a question that only medical experts may 
address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Service connection for right hip degenerative joint disease, 
either direct or secondary to a calf scar, must therefore be 
denied. 

Right Knee

A May 1999 VA general medical compensation examination report 
notes chronic right knee arthralgia.  In August 1999, a VA 
physician reported right knee degenerative joint disease, 
although in March 2000, a VA physician reported that X-rays did 
not show this condition and offered a diagnosis of right knee 
strain.  Another VA physician, in later March 2000, again 
reported right knee degenerative joint disease, but in January 
2001, another VA examiner found a normal right knee.  In July 
2008, a VA physician felt that all limbs suffered from chronic 
regional pain syndrome and in March 2009, a VA physician found 
right knee strain.  Thus, there is controversial medical evidence 
of right knee arthralgia, right knee degenerative joint disease, 
chronic regional pain syndrome affecting the knee, and right knee 
strain.  The Board must first resolve the disputed diagnoses.  

The VA diagnosis of a normal right knee must be rejected on the 
basis that the medical evidence preponderates against it.  The 
various medical opinions that offer a right knee diagnosis 
preponderate.  Concerning the correct right knee diagnosis or 
diagnoses, medical certainty is not required.  See 38 U.S.C.A. 
§ 5107 (the benefit of the doubt doctrine).  38 C.F.R. § 4.2 
states that different examiners will not describe the same 
disability in the same language and that it is the responsibility 
of the rater to interpret reports of examination in light of the 
whole recorded history and then reconcile the various reports 
into a consistent picture.  The Board will resolve any remaining 
doubt on the correct right knee diagnoses by finding that the 
competent medical evidence shows that it is at least as likely as 
not that the right knee is disabled by degenerative joint 
disease, right knee strain, and chronic regional pain syndrome.  
The bases of this conclusion are that VA physicians found 
degenerative joint disease, a diagnosis of chronic regional pain 
syndrome has been offered, and that diagnoses of right knee 
strain were offered.  

Concerning the etiology of the current right knee disorders, the 
March 2000 VA examination report states that the etiology is 
unknown and then dissociates the right knee pains from the 
service-connected right calf laceration.  This negative nexus 
opinion is based on accurate facts and supported by rationale and 
is therefore persuasive.  If there is no known etiology, then the 
physician must be allowed to dissociate it from the Veteran's 
claimed etiology.

In October 2000, Dr. Martino offered a favorable nexus opinion 
linking right knee degenerative joint disease to the right calf 
laceration.  Dr. Martino's only explanation is that the right 
calf pains have affected the pathology of the knee.  Dr. Martino 
offered no rationale, however.  For lack of a rationale, the 
Board must discount this nexus opinion.  

In July 2008, a VA physician linked possible chronic regional 
pain syndrome to the service-connected right calf disability on 
the basis that this is a progression of the original calf injury.  
This medical opinion lacks a rationale and is therefore 
unpersuasive.   

The medical evidence for service connection for right knee strain 
is unfavorable.  While the March 2000 VA examiner felt that the 
etiology of right knee strain was unknown, in March 2009, a VA 
physician dissociated right knee strain from the service-
connected right calf disability.  No other medical evidence 
addresses the etiology of right knee strain.  The March 2009 
negative medical opinion is supported by a rationale and is based 
on accurate facts.  Thus, it is persuasive.  

The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  However, the lay 
evidence may not be used to establish a diagnosis or etiology.  
38 C.F.R. § 3.159; Espiritu, Jandreau, supra.  The Veteran's 
etiology opinion in this matter is of little value because the 
determination involves a question that only medical experts may 
address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the evidence 
is against service connection for any right knee disorder.  
Because the preponderance of the evidence is against service 
connection for the right knee, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The Board concludes that direct and secondary 
service connection for right knee degenerative disease, chronic 
pain syndrome, and right knee strain should not be granted.  





Left Knee 

1999-dated VA out-patient treatment reports note complaints of 
bilateral lower extremity numbness and tingling.  A May 1999 SSA 
disability determination report does not mention the left knee. 

The diagnoses that tend to explain left knee pains are a March 4, 
2000, diagnosis of left knee strain, a March 21, 2000, medical 
notation of beginning left-sided problems, January 2001 findings 
of knee pains due to lumbar arthritis, and a July 2008 VA 
diagnosis of chronic regional pain syndrome.  Thus, the left 
knee-related diagnoses are left knee strain and chronic regional 
pain syndrome.  

The March 4, 2000, VA examiner did not offer an etiology for left 
knee strain and the March 21, 2000, VA examiner strongly 
suggested that left-sided problems were caused by non-service-
connected disabilities.  The January 2001 etiology opinion that 
links knee pains to lumbar arthritis is unfavorable because 
lumbar arthritis is not service-connected.  Finally, the July 
2008 VA diagnosis of chronic regional pain syndrome is linked to 
non-service-connected disability.  These unfavorable medical 
opinions are persuasive as they appear to be based on correct 
facts and are supported by rationale.  

The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  However, the lay 
evidence may not be used to establish a diagnosis or etiology.  
38 C.F.R. § 3.159; Espiritu, Jandreau, supra.  The Veteran's 
etiology opinion in this matter is of little value because the 
determination involves a question that only medical experts may 
address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the evidence 
is against service connection for any left knee disorder.  
Because the preponderance of the evidence is against service 
connection for the left knee, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for left knee strain and left 
knee chronic regional pain syndrome must be denied.

ORDER

Service connection for lumbar spine arthritis, including 
secondary service connection, is denied.  

Service connection for right hip degenerative joint disease, 
including secondary service connection, is denied.

Service connection for right knee chronic regional pain syndrome, 
right knee degenerative disease, and right knee strain, including 
secondary service connection, is denied.

Service connection for left knee strain and left knee chronic 
regional pain syndrome, including secondary service connection, 
is denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


